BARRY, Judge,
concurs with written reasons, and is joined by WALTZER, Judge.
A substantial number of voting machines, approximately one-third (½), were not available when the polls were to open at 6:00 a.m. The machines were eventually delivered during the next five hours.
There is no doubt that citizens were denied their right to vote during that void. Plaintiffs do not allege fraud, rather the “magnitude” of the “irregularities” amounts to a miscarriage of justice.
The election was seriously flawed. However, the record does not establish that, but for the irregularities, plaintiffs would have prevailed in the election.